MORROW, Presiding Judge.
Theft of property over the value of $50 is the offense; penalty assessed at confinement in the penitentiary for five years.
Prom the affidavit of J. 0. Sanders, sheriff of Harrison county, it is made to appear that the appellant assaulted the jailer and escaped from the jail of said county on April 19, 1933; that he has not voluntarily returned but is still at large. By reason of such escape, this court is deprived of jurisdiction of the appeal. See article 824, O. O. P. 1925, as amended by Acts of 43d Leg. Reg. Sess. (Senate Bill No. 356 [Vernon’s Ann. 0. O. P. art. 824]).
The appeal is dismissed.